12-2674
         Lin v. Holder
                                                                                       BIA
                                                                               A077 354 650
                          UNITED STATES COURT OF APPEALS
                              FOR THE SECOND CIRCUIT

                                    SUMMARY ORDER
     RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
     FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
     APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
     IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
     ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY ORDER
     MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1            At a stated term of the United States Court of Appeals
 2       for the Second Circuit, held at the Thurgood Marshall United
 3       States Courthouse, 40 Foley Square, in the City of New York,
 4       on the 6th day of November, two thousand thirteen.
 5
 6       PRESENT:
 7                JON O. NEWMAN,
 8                RALPH K. WINTER,
 9                ROBERT A. KATZMANN,
10                     Circuit Judges.
11       _____________________________________
12
13       MEI YUN LIN,
14                Petitioner,
15
16                       v.                                     12-2674
17                                                              NAC
18       ERIC H. HOLDER, JR., UNITED STATES
19       ATTORNEY GENERAL,
20                Respondent.
21       _____________________________________
22
23       FOR PETITIONER:               Joshua Bardavid, New York, N.Y.
24
25       FOR RESPONDENT:               Matthew A. Spurlock and Daniel E.
26                                     Goldman (Stuart F. Delery and
27                                     William C. Peachey, on the brief)
28                                     Office of Immigration Litigation,
29                                     Civil Division, United States
30                                     Department of Justice, Washington,
31                                     D.C.
 1
 2       UPON DUE CONSIDERATION of this petition for review of a

 3   decision of the Board of Immigration Appeals (“BIA”), it is

 4   hereby ORDERED, ADJUDGED, AND DECREED that the petition for

 5   review is DENIED.

 6       Mei Yun Lin, a native and citizen of the People’s

 7   Republic of China, seeks review of a June 27, 2012,

 8   decision of the BIA denying her motion to reopen.     In re Mei

 9   Yun Lin, No. A077 354 650 (B.I.A. June 27, 2012).     We assume

10   the parties’ familiarity with the underlying facts and

11   procedural history of this case.     We review the BIA’s denial

12   of a motion to reopen for abuse of discretion.     See Kaur v.

13   BIA, 413 F.3d 232, 233 (2d Cir. 2005) (per curiam).     We find

14   no abuse of discretion in this case.

15       There is no dispute that Lin’s 2011 motion to reopen

16   was untimely because her administrative removal order became

17   final in 2003.    See 8 U.S.C. § 1229a(c)(7)(C)(i); 8 C.F.R.

18   § 1003.2(c)(2).     To the extent Lin contends that the time

19   limitation does not apply because her motion is “based on

20   changed circumstances arising in” China, 8 C.F.R. §

21   1003.2(c)(3)(ii); see also 8 U.S.C. § 1229a(c)(7)(C)(ii),

22   her arguments are unpersuasive.

23

                                     2
 1       Initially, the basis of Lin’s motion to reopen – her

 2   renewed claim for asylum based on her conversion to

 3   Christianity in the United States – was a change in personal

 4   circumstances arising in the United States, not a change of

 5   conditions arising in China.     See 8 U.S.C.

 6   § 1229a(c)(7)(C)(i)-(ii) (providing that the 90-day time

 7   limitation circumscribes eligibility for relief unless the

 8   motion is based on a change in the country to which removal

 9   has been ordered); see also Yuen Jin v. Mukasey, 538 F.3d

10   143, 155 (2d Cir. 2008); Wei Guang Wang v. BIA, 437 F.3d

11   270, 273-74 (2d Cir. 2006).

12       Alternatively, the BIA did not abuse its discretion in

13   denying Lin’s motion to reopen based on her failure to

14   demonstrate prima facie eligibility for relief.     See INS v.

15   Abudu, 485 U.S. 94, 104-05 (1988).    Initially, the BIA was

16   permitted to afford minimal weight to Lin’s personal

17   statement based on the agency’s uncontested prior adverse

18   credibility determination.     Siewe v. Gonzales, 480 F.3d 160,

19   170 (2d Cir. 2007).   Moreover, Lin’s evidence showing

20   isolated incidents of mistreatment to some Christians in

21   China is insufficient to demonstrate that her fear of

22   returning to China is well-founded.    Given that she has only


                                     3
 1   cited a single incident of mistreatment of Christians in

 2   that province, she has not established that the harm she

 3   fears rises to the level of persecution in her locality.

 4   Xiao Jun Liang v. Holder, 626 F.3d 398, 987 (2d Cir. 2010);

 5   see also Jin Xia Zhan v. Holder, 515 F. App’x 2, 3 (2nd Cir.

 6   Mar. 20, 2013); In re S-Y-G, 24 I.& N. Dec. 247, 251 (B.I.A.

 7   Aug. 2, 2007), nor has she established that authorities in

 8   China “are aware of . . . or likely become aware of [her]

 9   activities.   See Hongsheng Leng v. Mukasey, 528 F.3d 135,

10   142-43 (2d Cir. 2008) (per curiam).   Accordingly, Lin’s

11   contention that the BIA erred in finding that she failed to

12   demonstrate her prima facie eligibility for asylum based on

13   her subjective fear of returning to Fujian Province lacks

14   merit.

15       For the foregoing reasons, the petition for review is

16   DENIED.   As we have completed our review, any stay of

17   removal that the Court previously granted in this petition

18   is VACATED, and any pending motion for a stay of removal in

19   this petition is DISMISSED as moot.   Any pending request for

20

21

22

                                   4
1   oral argument in this petition is DENIED in accordance with

2   Federal Rule of Appellate Procedure 34(a)(2), and Second

3   Circuit Local Rule 34.1(b).

4                                 FOR THE COURT:
5                                 Catherine O’Hagan Wolfe, Clerk
6
7
8




                                   5